DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
This Office Action is responsive to communications filed on 08/16/18. Claims 1-20 have been canceled. Claims 21-40 have been added and are pending in the instant application. Claims 21, 31 and 37 are independent. The replacement of  sheet 10 of the drawings has been entered. Additionally, a substitute specification (clean and marked-up versions, excluding the claims) in compliance with 37 CFR 1.52, 1.121(b)(3), and 1.125 to correct typographical errors and update the “Cross-Reference” section and to further update Figure 7 is to remove an extraneous reference number. Applicant submits substitute specifications and above-referenced amendments do not contain new matter. An Office Action on the merits follows here below. 
Priority
This application repeats a substantial portion of prior Application No. 16/008,775, filed 06/14/18, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, the application has been examined as a continuation-in-part of the prior application. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/31/18, 01/23/19, 11/12/19, 01/02/2020, 02/20/2020, 05/22/2020, 10/02/2020, 01/22/2021, 06/17/2021, 09/24/2021, 01/19/2022 and 05/19/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 21 and its subsequent dependent claims as well as claim 31 and its subsequent dependent claims are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At claim 21, lines 8-10; the claim recites: “a second Al-engine module having instructions executable by the processor to conduct training with the AI model and/or make a prediction with the AI model…”
At claim 21, lines 11-14; “a common application programming interface (API) configured to interface with training sources and/or prediction sources, the common API comprising a library configured to interface with the first Al-engine module and the second Al-engine module, the library including…”
At claim 21, lines 15-18; “a first class configured to define address and connection information to
components in the training sources and/or the prediction sources and also configured to define address and connection information to the first Al-engine module and the second Al-engine module,”
At claim 21, lines 20-21; the claim also recites: “a third class configured to start, start, and step through a simulation including one or more of a prediction episode and/or a training episode for the AI model.”
At claim 32, lines 4 and 5; “… tracking hardware addresses of one or more servers where different portions of the first Al-engine module and/or the second Al-engine module reside.”
At claim 35, lines 3-5; “via the common API, starting the simulation, stepping through the simulation,
and/or stopping the simulation based upon user-implemented hooks within the code for
the simulation.”
The “and/or” limitation requires clarification on the record. The Examiner has interpreted that the “and/or” limitation, in accordance with the MPEP will be interpreted as an “or”. More specifically, “Another alternative format which requires some analysis before concluding whether or not the language is indefinite involves the use of the term "optionally." In Ex parte Cordova, 10 USPQ2d 1949 (Bd. Pat. App. & Inter. 1989) the language "containing A, B, and optionally C" was considered acceptable alternative language because there was no ambiguity as to which alternatives are covered by the claim. A similar holding was reached with regard to the term "optionally" in Ex parte Wu, 10 USPQ2d 2031 (Bd. Pat. App. & Inter. 1989). In the instance where a list of potential alternatives can vary and ambiguity arises, then it is proper to make a rejection under 35 U.S.C. 112(b)  and explain why there is confusion.”
For example, at instant para [059], the specification recites: “The simulator class 219 is a dedicated software object configured as a communications director for starting, stopping, and stepping through prediction and/or training episodes for the Al model.” The Examiner is unable to determine to which of the first or second AI engine modules applicant claims at least at independent claim 21 and its subsequent dependent claims. At para [064], the instant specification recites: “An Al model must be trained before the Al model can do predictions, and the simulation can be run for both. The callbacks are the same, but the passed in parameters varies slightly during training vs prediction.” The Examiner is unclear how if training is required before predictions, how the AI engine modules would execute instructions for executing defining components, tracking models and simulation of the AI model. 
Claim 31, lines 9-11 recites: “via a common application programming interface (API) configured to cooperate with plural kinds of training sources, prediction sources, and hardware sets, accessing one or more training sources residing on one or more computing platforms;” This limitation is unclear. Is the training of the AI model used only by the one or more training sources? Or is the training of the AI model made in conjunction with the previously calculated API results from plural training sources, prediction sources and hardware sets? Are the plural kinds of training sources the same residing on one or more computing platforms or are the plural kinds of training sources different than the ones used to train the AI model at line 12? Clarification and correction is required. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.  MPEP 2106(I).
Claims 21-30 are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the broadest reasonable interpretation of the instant claims in light of the specification encompasses transitory signals.  But, transitory signals are not within one of the four statutory categories (i.e. non-statutory subject matter).  See MPEP 2106(I). 
It is noted that claims directed toward “a non-transitory computer readable medium” may qualify as a manufacture and make the claim patent-eligible subject matter.  MPEP 2106(I).  A claim directed toward a non-transitory computer-readable medium having the program encoded thereon establishes a sufficient functional relationship between the program and a computer so as to remove it from the realm of “program per se”. Therefore, the Examiner recommends amending the claims to recite a “non-transitory computer-readable medium” which would resolve this issue. Correction/clarification is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 37 is rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Staples et al. (US 20160188843 A1).

Regarding Claim 37: (New) Staples discloses on a computing device (“FIG. 1 is a block diagram of an exemplary computing system suitable to implement embodiments of the present invention;”) a method for training two or more artificial intelligence ("AI") models (Refer to para [012]; “the present invention are directed to methods, systems, and computer-readable media for data blending. In particular, this disclosure describes system assisted ad hoc data blending.”) the method comprising:instantiating an AI engine and two or more learning agents, wherein a number of learning agents corresponds to a number of AI models being trained (Refer to para [026]; “the computing system 100 is a multi-agent computing system with one or more agents. But it will be appreciated that the computing system 100 may also take the form of a single agent of a non-agent system. The computing system 100 may be a distributed computing system, a centralized computing system, a single computer such as a desktop or laptop computer or a networked computing system.”) executing a first Al-engine module of the AI engine, the first Al-engine module configured to coordinate with one or more simulators to train the two or more AI models (Refer to para [053]; “FIG. 4 depicts a flow diagram of a method 400 for blending data, in accordance with an embodiment of the present invention. At block 410, an indication of a first data set is received. At block 420, the system automatically, upon receiving the indication of the first data set, evaluates a plurality of data sets to identify one or more data sets of the plurality of data sets that includes a correlation with the first data set.”) via the two or more learning agents, processing training requests from the first AI- engine module (Refer to para [054]; “At block 430, the one or more data sets having a correlation with the first data set is provided with an indication that the one or more data sets having a correlation with the first data set has been identified to include said correlation.”) and executing a second Al-engine module to train the two or more AI models on a first batch of data stored in a memory of the second Al-engine module (Refer to para [055]; “At block 520, a plurality of data sets available to blend with the first data set is identified. At block 530, one or more data sets to recommend to a first user for blending with the first data set is identified, from within the plurality of data sets available to blend with the first data set, based on user behavior patterns of the first user.”) and to train the two or more AI models on a second batch of data stored in the memory of the second AI- engine module, the second batch of data being different than the first batch of data (Also at para [055]; “At block 540, both the one or more data sets to recommend based on the user behavior patterns of the first user and at least one data set having a correlation with the first data set are provided to the first user.”).

Allowable Subject Matter
Claims 38-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Related Applications: 16/008,775; 17/447,642; 15/417,086; 16/008,751; 16/104,062; 16/104,054; 16/104,044
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665